
	
		I
		111th CONGRESS
		2d Session
		H. R. 5939
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Lipinski, Mr. Aderholt,
			 Mr. Akin, Mr. Alexander, Mr.
			 Austria, Mrs. Bachmann,
			 Mr. Bachus,
			 Mr. Barrett of South Carolina,
			 Mr. Bartlett,
			 Mr. Barton of Texas,
			 Mr. Bilirakis,
			 Mr. Bishop of Utah,
			 Mrs. Blackburn,
			 Mr. Blunt,
			 Mr. Boehner,
			 Mr. Bonner,
			 Mr. Boozman,
			 Mr. Boren,
			 Mr. Boustany,
			 Mr. Brady of Texas,
			 Mr. Bright,
			 Mr. Broun of Georgia,
			 Mr. Brown of South Carolina,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Buchanan,
			 Mr. Burgess,
			 Mr. Burton of Indiana,
			 Mr. Buyer,
			 Mr. Camp, Mr. Campbell, Mr.
			 Cantor, Mr. Cao,
			 Mr. Carter,
			 Mr. Cassidy,
			 Mr. Childers,
			 Mr. Coble,
			 Mr. Coffman of Colorado,
			 Mr. Cole, Mr. Conaway, Mr.
			 Costello, Mr. Crenshaw,
			 Mr. Critz,
			 Mr. Culberson,
			 Mrs. Dahlkemper,
			 Mr. Davis of Kentucky,
			 Mr. Davis of Tennessee,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Donnelly of Indiana,
			 Mr. Duncan,
			 Mr. Ehlers,
			 Mr. Ellsworth,
			 Mrs. Emerson,
			 Ms. Fallin,
			 Mr. Fleming,
			 Mr. Forbes,
			 Mr. Fortenberry,
			 Ms. Foxx, Mr. Franks of Arizona,
			 Mr. Gallegly,
			 Mr. Garrett of New Jersey,
			 Mr. Gingrey of Georgia,
			 Mr. Gohmert,
			 Mr. Goodlatte,
			 Ms. Granger,
			 Mr. Graves of Missouri,
			 Mr. Griffith,
			 Mr. Guthrie,
			 Mr. Hall of Texas,
			 Mr. Harper,
			 Mr. Hensarling,
			 Mr. Herger,
			 Mr. Hoekstra,
			 Mr. Hunter,
			 Mr. Inglis,
			 Mr. Issa, Mr. Sam Johnson of Texas,
			 Mr. Johnson of Illinois,
			 Mr. Jones,
			 Mr. Jordan of Ohio,
			 Mr. Kanjorski,
			 Mr. King of New York,
			 Mr. King of Iowa,
			 Mr. Kingston,
			 Mr. Kline of Minnesota,
			 Mr. Lamborn,
			 Mr. LaTourette,
			 Mr. Latta,
			 Mr. Linder,
			 Mr. Luetkemeyer,
			 Mrs. Lummis,
			 Mr. Daniel E. Lungren of California,
			 Mr. Manzullo,
			 Mr. Marchant,
			 Mr. Marshall,
			 Mr. McCarthy of California,
			 Mr. McCaul,
			 Mr. McClintock,
			 Mr. McCotter,
			 Mr. McHenry,
			 Mr. McIntyre,
			 Mr. McKeon,
			 Mrs. McMorris Rodgers,
			 Mr. Mica, Mrs. Miller of Michigan,
			 Mr. Gary G. Miller of California,
			 Mr. Moran of Kansas,
			 Mr. Tim Murphy of Pennsylvania,
			 Mrs. Myrick,
			 Mr. Neugebauer,
			 Mr. Oberstar,
			 Mr. Olson,
			 Mr. Ortiz,
			 Mr. Paulsen,
			 Mr. Pence,
			 Mr. Peterson,
			 Mr. Pitts,
			 Mr. Platts,
			 Mr. Poe of Texas,
			 Mr. Posey,
			 Mr. Price of Georgia,
			 Mr. Radanovich,
			 Mr. Rahall,
			 Mr. Roe of Tennessee,
			 Mr. Rogers of Alabama,
			 Mr. Rogers of Michigan,
			 Mr. Rogers of Kentucky,
			 Mr. Roskam,
			 Ms. Ros-Lehtinen,
			 Mr. Ryan of Wisconsin,
			 Mr. Scalise,
			 Mrs. Schmidt,
			 Mr. Schock,
			 Mr. Sensenbrenner,
			 Mr. Sessions,
			 Mr. Shadegg,
			 Mr. Shimkus,
			 Mr. Shuster,
			 Mr. Smith of Nebraska,
			 Mr. Smith of Texas,
			 Mr. Stearns,
			 Mr. Sullivan,
			 Mr. Taylor,
			 Mr. Terry,
			 Mr. Thompson of Pennsylvania,
			 Mr. Thornberry,
			 Mr. Tiahrt,
			 Mr. Tiberi,
			 Mr. Turner,
			 Mr. Upton,
			 Mr. Wamp, Mr. Westmoreland, Mr. Whitfield, Mr.
			 Wilson of South Carolina, Mr.
			 Wittman, and Mr. Wolf)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Energy and Commerce and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit taxpayer funded abortions and to provide for
		  conscience protections, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 No Taxpayer Funding for Abortion
			 Act.
		2.Prohibiting
			 taxpayer funded abortions and providing for conscience
			 protectionsTitle 1 of the
			 United States Code is amended by adding at the end the following new
			 chapter:
			
				4Prohibiting
				taxpayer funded abortions and providing for conscience protections
					301.Prohibition on
				funding for abortionsNo funds
				authorized or appropriated by federal law, and none of the funds in any trust
				fund to which funds are authorized or appropriated by federal law, shall be
				expended for any abortion.
					302.Prohibition on
				funding for health benefits plans that cover abortionNone of the funds authorized or appropriated
				by federal law, and none of the funds in any trust fund to which funds are
				authorized or appropriated by federal law, shall be expended for health
				benefits coverage that includes coverage of abortion.
					303.Prohibition on
				tax benefits relating to abortionFor taxable years beginning after the date
				of the enactment of this section—
						(1)no credit shall be
				allowed under the internal revenue laws with respect to amounts paid or
				incurred for an abortion or with respect to amounts paid or incurred for a
				health benefits plan (including premium assistance) that includes coverage of
				abortion,
						(2)for purposes of
				determining any deduction for expenses paid for medical care of the taxpayer or
				the taxpayer’s spouse or dependents, amounts paid or incurred for an abortion
				or for a health benefits plan that includes coverage of abortion shall not be
				taken into account, and
						(3)in the case of any
				tax-preferred trust or account the purpose of which is to pay medical expenses
				of the account beneficiary, any amount paid or distributed from such an account
				for an abortion shall be included in the gross income of such
				beneficiary.
						304.Limitation on
				federal facilities and employeesNo health care service furnished—
						(1)by or in a health
				care facility owned or operated by the Federal government; or
						(2)by any physician
				or other individual employed by the Federal government to provide health care
				services within the scope of the physician’s or individual’s employment,
						may include
				abortion.305.Construction
				relating to separate coverageNothing in this chapter shall be construed
				as prohibiting any individual, entity, or State or locality from purchasing
				separate abortion coverage or health benefits coverage that includes abortion
				so long as such coverage is paid for entirely using only funds not authorized
				or appropriated by federal law and such coverage shall not be purchased using
				matching funds required for a federally subsidized program, including a State’s
				or locality’s contribution of Medicaid matching funds.
					306.Construction
				relating to the use of non-Federal funds for health coverageNothing in this chapter shall be construed
				as restricting the ability of any nonfederal health benefits coverage provider
				from offering abortion coverage, or the ability of a State or locality to
				contract separately with such a provider for such coverage, so long as only
				funds not authorized or appropriated by federal law are used and such coverage
				shall not be purchased using matching funds required for a federally subsidized
				program, including a State’s or locality’s contribution of Medicaid matching
				funds.
					307.Non-preemption
				of other federal lawsNothing
				in this chapter shall repeal, amend, or have any effect on any other federal
				law to the extent such law imposes any limitation on the use of funds for
				abortion or for health benefits coverage that includes coverage of abortion,
				beyond the limitations set forth in this chapter.  
					308.Construction
				related to state or local lawsNothing in this chapter or any other federal
				law shall be construed to require any State or local government to provide or
				pay for any abortion or any health benefits coverage that includes coverage of
				any abortion.
					309.Treatment of
				abortions related to rape, incest, or preserving the life of the
				motherThe limitations
				established in sections 301, 302, 303, and 304 shall not apply to an
				abortion—
						(1)if the pregnancy
				is the result of an act of forcible rape, or incest with a minor; or
						(2)in the case where
				a woman suffers from a physical disorder, physical injury, or physical illness
				that would, as certified by a physician, place the woman in danger of death
				unless an abortion is performed, including a life-endangering physical
				condition caused by or arising from the pregnancy itself.
						310.Application to
				District of ColumbiaIn this
				chapter:
						(1)Any reference to funds appropriated by
				Federal law shall be treated as including any amounts within the budget of the
				District of Columbia that have been approved by Act of Congress pursuant to
				section 446 of the District of Columbia Home Rule Act (or any applicable
				successor Federal law).
						(2)The term
				Federal government includes the government of the District of
				Columbia.
						311.No government
				discrimination against certain health care entities
						(a)NondiscriminationA Federal agency or program, and any State
				or local government that receives Federal financial assistance (either directly
				or indirectly), may not subject any individual or institutional health care
				entity to discrimination on the basis that the health care entity does not
				provide, pay for, provide coverage of, or refer for abortions.
						(b)Health care
				entity definedFor purposes of this section, the term
				health care entity includes an individual physician or other
				health care professional, a hospital, a provider-sponsored organization, a
				health maintenance organization, a health insurance plan, or any other kind of
				health care facility, organization, or plan.
						(c)AdministrationThe Office for Civil Rights of the
				Department of Health and Human Services is designated to receive complaints of
				discrimination based on this subsection, and coordinate the investigation of
				such complaints.
						312.Health benefits
				coverage definedIn this
				chapter the term health benefits coverage means the package of
				services covered by a managed care provider or organization pursuant to a
				contract or other
				arrangement.
					.
		
